                                           Case 4:20-cv-08602-HSG Document 6 Filed 01/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT JURADO,                                      Case No. 20-cv-08602-HSG
                                   8                    Plaintiff,                           ORDER OF DISMISSAL
                                   9             v.

                                  10     A RAMIREZ, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On December 4, 2020, Plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. §

                                  14   1983. Dkt. No. 1. That same day, the Clerk of the Court informed Plaintiff that this action was

                                  15   deficient because he had not paid the filing fee or the in forma pauperis application submitted was

                                  16   not on the proper form. Dkt. No. 2. Plaintiff was instructed to respond within twenty-eight days

                                  17   of the date of the order. Dkt. No. 2. The deadline has passed, and Plaintiff has neither paid the

                                  18   filing fee nor submitted a correct in forma pauperis application. The Court therefore DISMISSES

                                  19   this action without prejudice. Because this dismissal is without prejudice, Plaintiff may move to

                                  20   reopen the action. Any such motion must contain either the full filing fee or a complete in forma

                                  21   pauperis application, i.e., an in forma pauperis application on the proper form, with the required

                                  22   certified copy of the plaintiff’s inmate trust account statement for the last six months.

                                  23          IT IS SO ORDERED.

                                  24   Dated: January 21, 2021

                                  25                                                    ______________________________________
                                                                                        __
                                                                                         ___
                                                                                           _______
                                                                                                _ __________________________
                                                                                                                          _____
                                                                                        HAYWOOD S     S. GILLIAM
                                                                                                         GILLIAM, JR.JR
                                  26                                                    United States District Judge
                                  27

                                  28
